Citation Nr: 0734934	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Service connection for a low back disorder.  

2.	Evaluation of a service-connected left knee disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 2001 to September 
2003.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.      

The issue of increased rating for a left knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence of record preponderates against the 
veteran's claim to a current low back disorder.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a low back 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in November 2003.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  VA informed the veteran of the evidence 
needed to substantiate her claim.  See 38 C.F.R. § 3.303.  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claim).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be advised to submit any pertinent evidence in their 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate her claim.  And VA provided notification to the 
veteran prior to the initial adjudication of her claim in 
August 2004.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the veteran with notice on disability 
evaluations and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the Board 
finds that any presumed prejudice incurred by the veteran is 
rebutted by the record, and that proceeding with a final 
decision is appropriate here.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  As 
will be noted below, the veteran's claim will be denied.  So 
no evaluation or effective date will be assigned here.  As 
such, the veteran will not be negatively affected by the 
incomplete notice.  In sum, the Board finds that VA satisfied 
VCAA notification requirements in this matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice her 
contentions.  And VA provided the veteran with a compensation 
examination for her claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding her claim here.  

II.  The Merits of the Claim to Service Connection

The veteran claims that she has a current low back disorder 
that relates to service.  In the August 2004 rating decision 
on appeal, the RO denied her claim.  For the reasons set 
forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Generally, to establish direct service connection for a 
disability, a claimant must submit the following:  First, 
medical evidence of a current disability.  Second, medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
And third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the Board finds service connection 
unwarranted for a low back disorder because the medical 
evidence preponderates against the first and third elements 
of Pond - i.e., against her claim to a current low back 
disorder that relates to service.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (to deny a claim for benefits the 
evidence must preponderate against that claim).   

Regarding the second element of Pond, the Board notes service 
medical records - dated between August and September 2001 - 
which indicate that the veteran experienced a low back 
disorder during service.  These records reflect the veteran's 
complaints of pain and limitation of motion, and reflect a 
diagnosis of low back strain.  

But, the medical evidence of record indicates that the 
veteran does not have a current chronic low back disorder.  
The veteran underwent VA compensation examination in April 
2004.  The examiner noted the veteran's complaints of pain 
and limitation.  After physical examination, however, the 
examiner noted the veteran's ability to ambulate 
independently, and noted her normal station and gait.  The 
examiner noted no pain or tenderness along the spine, and 
noted that the veteran had excellent, full, and complete 
pain-free range of motion.  And the examiner noted that the 
veteran could heel walk and squat.  In closing the 
examination report, the examiner diagnosed the veteran with a 
history of a back sprain/strain without current residuals.  
As this medical opinion is unchallenged in the record by 
other medical evidence, the first element of Pond - which 
requires evidence of a current disorder - is unestablished 
here.  See 38 C.F.R. § 3.303; Pond, supra.  

Moreover, with regard to the third Pond element, the record 
lacks medical evidence of a nexus between a current disorder 
and the in-service disorder.  See 38 C.F.R. § 3.303; Pond, 
supra.  Again, the April 2004 medical examiner found no 
chronic disorder related to the in-service complaints.  

In support of the VA examiner's opinion, the Board notes that 
the record contains no medical evidence dated after September 
2001 that indicates a low back disorder.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
years between service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  Indeed, separation reports of medical 
examination, dated in May and June 2003, do not indicate a 
low back problem.  Separation reports of medical history, 
dated in May and June 2003, do not indicate a low back 
problem, and do indicate no "recurrent" back pain.  A July 
2003 Physical Evaluation Board report - pertaining to the 
veteran's service-connected left knee disorder - does not, in 
addressing the veteran's other disorders, indicate a low back 
problem.  Despite the RO's request for medical evidence in 
the November 2003 VCAA letter, the record contains no medical 
evidence indicating post-service treatment for a low back 
disorder.  And again, though the veteran indicated back pain 
in April 2004, the VA examiner reported no objective finding 
of a low back disorder.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (pain alone does not in and of itself 
constitute a disability).  

Based on the record, the Board finds that the preponderance 
of the evidence indicates that the veteran's in-service low 
back problems were of an acute and transitory nature, and did 
not lead to a chronic low back disorder.  See Alemany, supra.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed the veteran's 
statements.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Service connection for a low back disorder is denied.  


REMAND

The veteran has not undergone medical evaluation of her 
service-connected left knee disorder since April 2004.  
Moreover, in a March 2005 statement, the veteran's 
representative indicated that medical evidence pertaining to 
the left knee may be outstanding.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be advised to 
submit to VA any relevant medical 
evidence pertaining to her left knee 
disorder, to include any treatment 
received since her April 2004 VA 
compensation examination.  See 
Dingess/Hartman, supra.  

2.  The veteran should be scheduled for 
an examination with an orthopedist in 
order to determine the nature and 
severity of her left knee disorder.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Any complaints 
of the veteran should be reported.          

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


